DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 11/06/2020. Claims 1-19 are pending in the instant application. Claims 1, 8 and 14 are independent. An Office Action on the merits follows here below. 
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/696,403, filed 09/16/17, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20160358332 A1) in combination with Lee et al. (US 20160342828 A1).

Regarding Claim 1: Watanabe discloses an auxiliary filtering device of an electronic device (Refer to para [141]; “A system can be constructed that frees the person in charge from the necessity of standing by in front of the monitor of the surveillance camera and that displays a warning and the image on a mobile terminal carried by the person in charge upon detecting a person. Such a system is suitable for monitoring at a backdoor of a warehouse or building where people rarely appear or a place where access is restricted. In addition, for a place, such as a building, where careful monitoring is performed with many surveillance cameras, highlighting a video image in which a certain person is detected may be useful to prevent an unusual situation from being overlooked or to find out an unusual situation at an early stage.”) the auxiliary filtering device comprising: a first camera configured to successively capture first images at different times (Refer to para [155 and 158] and Figure 7; “The cameras 201 and 202 are two image capturing systems capable of recording an image of a living-body surface 4 irradiated with light. computer 20 controls the cameras 201 and 202 and the light sources 101 and 102 so that the two cameras 201 and 202 operate together to simultaneously capture respective images.”); a second camera configured to successively capture second images at different times (Refer to para [155 and 158] and Figure 7; “The cameras 201 and 202 are two image capturing systems capable of recording an image of a living-body surface 4 irradiated with light. computer 20 controls the cameras 201 and 202 and the light sources 101 and 102 so that the two cameras 201 and 202 operate together to simultaneously capture respective images.”); a processor (Refer to para [132]; “FIG. 3C is a block diagram illustrating a configuration of the computer 20. The computer 20 includes an input interface (IF) 21, the arithmetic circuit 22, a memory 24, a control circuit 25, an output interface (IF) 23, and a display 26. The arithmetic circuit 22 may be an image processing circuit, for example, a digital signal processor (DSP). The control circuit 25 may be an integrated circuit, for example, a central processing unit (CPU) or a microcomputer.”) configured to exclude an ineligible object according to two first images captured by the first camera at two different times or according to two second images captured by the second camera at the two different times (Refer to para [149]; “FIG. 6A is a diagram illustrating an overview of signal processing in accordance with the second embodiment. FIG. 6B is a flowchart illustrating a flow of the signal processing. The arithmetic circuit 22 performs a known face recognition process on a video image obtained by the image sensor 7 and extracts a region for a specific portion (e.g., forehead portion) of the face (step S101). An image on the right end in FIG. 6A illustrates an example of values (pixel values) of pixels included in the extracted region.”) and identify a current face in the two first images or in the two second images being the ineligible object (Refer to para [143]; “Specifically, an operation for extracting a face portion for face recognition imposes a heavy load during computation. The use of the human detection method according to the first embodiment allows the face portion to be easily extracted from an image. Accordingly, only the part of the image for the face portion can be transmitted to the host computer for individual identification, and the load for identifying an individual can be greatly reduced. Further, if the number of people to be identified is limited, a surveillance camera is able to immediately identify an individual without using the host computer by registering characteristics of the people in the surveillance camera in advance.”).

Watanabe does not expressly disclose “… there is no expression difference between the two first images or between the two second images.”

Lee teaches “a method and apparatus for recognizing an expression using an expression-gesture dictionary capable of recognizing an expression of a person by sensing a change of the expression on a face.”

More specifically, Lee teaches “technology capable of precisely recognizing a change of an expression on a face and effectively recognizing a classification of an emotion is required.” wherein a processor is capable to determine when there is no expression difference between the two first images or between the two second images (Refer to para [023, 053-055 and 095]; “an expression may be effectively recognized in video, a plurality of images, etc. in which one or more images are given … a change tracking 103 may be performed. The change tracking S103 may obtain a change of movements of dense points in order to obtain a change of a motion from the normalized image. A dense motion change may track a change from a start frame (or another reference frame such as a neutral expression), extract the change, and generate and obtain expression learning data for recognizing the motion according to the expression.” “A gesture dictionary D may represent learning data on an original dense motion by combining gesture dictionary components, and a size of a dimension of the gesture dictionary and a size of the dimension of the learning data may be the same.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watanabe by providing an amplified apparatus for recognizing an expression by calculating a change of an expression on a face as taught by Lee. 

The suggestion/motivation for combining the teachings of Watanabe and Lee would have been in order to enhance the device such that “the positions of the eyes may be detected from the obtained image data, and the obtained image data may be normalized to have the same distance and size as a reference image (or an initial image) so that the positions and the distance of the detected eyes are equal to a distance set according to a size of the image to be normalized. Through the normalizing, a normalized expression may be obtained regardless of a change of the position due to a gesture or a movement of a head.” (at para [041, 042], Lee).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Watanabe and Lee in order to obtain the specified claimed elements of Claim 1. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 8: Watanabe discloses an auxiliary filtering device of an electronic device (Refer to para [141]; “A system can be constructed that frees the person in charge from the necessity of standing by in front of the monitor of the surveillance camera and that displays a warning and the image on a mobile terminal carried by the person in charge upon detecting a person. Such a system is suitable for monitoring at a backdoor of a warehouse or building where people rarely appear or a place where access is restricted. In addition, for a place, such as a building, where careful monitoring is performed with many surveillance cameras, highlighting a video image in which a certain person is detected may be useful to prevent an unusual situation from being overlooked or to find out an unusual situation at an early stage.”), the auxiliary filtering device comprising: a first camera configured to capture a first image at a first time (Refer to para [155 and 158] and Figure 7; “The cameras 201 and 202 are two image capturing systems capable of recording an image of a living-body surface 4 irradiated with light. computer 20 controls the cameras 201 and 202 and the light sources 101 and 102 so that the two cameras 201 and 202 operate together to simultaneously capture respective images.”); a second camera configured to capture a second image at a second time (Refer to para [155 and 158] and Figure 7; “The cameras 201 and 202 are two image capturing systems capable of recording an image of a living-body surface 4 irradiated with light. computer 20 controls the cameras 201 and 202 and the light sources 101 and 102 so that the two cameras 201 and 202 operate together to simultaneously capture respective images.”); and a processor (Refer to para [132]; “FIG. 3C is a block diagram illustrating a configuration of the computer 20. The computer 20 includes an input interface (IF) 21, the arithmetic circuit 22, a memory 24, a control circuit 25, an output interface (IF) 23, and a display 26. The arithmetic circuit 22 may be an image processing circuit, for example, a digital signal processor (DSP). The control circuit 25 may be an integrated circuit, for example, a central processing unit (CPU) or a microcomputer.”)  configured to identify a face (Refer to para [112]; “the arithmetic circuit may, in operation, perform a face recognition process by using the first image signal and the second image signal,”) respectively in the first image and the second image being an eligible object when the first image and the second image contain different facial features (Refer to para [149]; “FIG. 6A is a diagram illustrating an overview of signal processing in accordance with the second embodiment. FIG. 6B is a flowchart illustrating a flow of the signal processing. The arithmetic circuit 22 performs a known face recognition process on a video image obtained by the image sensor 7 and extracts a region for a specific portion (e.g., forehead portion) of the face (step S101). An image on the right end in FIG. 6A illustrates an example of values (pixel values) of pixels included in the extracted region.”) wherein the first camera is further configured to capture two images at two different times (Refer to para [158]; “computer 20 controls the cameras 201 and 202 and the light sources 101 and 102 so that the two cameras 201 and 202 operate together to simultaneously capture respective images. In this way, images based on light having two different wavelengths are generated by the cameras 201 and 202 as illustrated on the right in FIG. 8, for example.”).
Watanabe does not expressly disclose “… there is no expression difference between the two first images or between the two second images.”

Lee teaches a processor “a method and apparatus for recognizing an expression using an expression-gesture dictionary capable of recognizing an expression of a person by sensing a change of the expression on a face.” provides “technology capable of precisely recognizing a change of an expression on a face and effectively recognizing a classification of an emotion is required.” wherein the processor is further configured to identify a current face in the two images being an ineligible object when there is no expression difference between the two images (Refer to para [023, 053-055 and 095]; “an expression may be effectively recognized in video, a plurality of images, etc. in which one or more images are given … a change tracking 103 may be performed. The change tracking S103 may obtain a change of movements of dense points in order to obtain a change of a motion from the normalized image. A dense motion change may track a change from a start frame (or another reference frame such as a neutral expression), extract the change, and generate and obtain expression learning data for recognizing the motion according to the expression.” “A gesture dictionary D may represent learning data on an original dense motion by combining gesture dictionary components, and a size of a dimension of the gesture dictionary and a size of the dimension of the learning data may be the same.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watanabe and Lee as rejected above. 

The suggestion/motivation for combining the teachings of Watanabe and Lee would have been in order to enhance the device such that “the positions of the eyes may be detected from the obtained image data, and the obtained image data may be normalized to have the same distance and size as a reference image (or an initial image) so that the positions and the distance of the detected eyes are equal to a distance set according to a size of the image to be normalized. Through the normalizing, a normalized expression may be obtained regardless of a change of the position due to a gesture or a movement of a head.” (at para [041, 042], Lee).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Watanabe and Lee in order to obtain the specified claimed elements of Claim 8. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20160358332 A1) in combination with Barlow (US 20130214166 A1).

Regarding Claim 14: Watanabe discloses a cellphone (Refer to para [141]; “A system can be constructed that frees the person in charge from the necessity of standing by in front of the monitor of the surveillance camera and that displays a warning and the image on a mobile terminal carried by the person in charge upon detecting a person.”) comprising: a first camera and a second camera (Refer to para [155-158]; ““The cameras 201 and 202 are two image capturing systems capable of recording an image of a living-body surface 4 irradiated with light.”) wherein the second camera is always on as long as power is obtained, but the first camera is turned on only when a human face is detected by the second camera (Refer to para [145]; “There is a wide variety of usages in which power is switched on and off by detecting a person. For example, there are usages in which switching of a device such as an air-conditioner or a light is controlled by detecting a person in a room, an automatic door is controlled at a high accuracy, a traffic light for foot passengers is controlled by detecting of a foot passenger at crossing, and brightness of an illumination of a vending machine is changed.”) and the first camera is configured to capture two images at two different times  (Refer to para [158]; “computer 20 controls the cameras 201 and 202 and the light sources 101 and 102 so that the two cameras 201 and 202 operate together to simultaneously capture respective images. In this way, images based on light having two different wavelengths are generated by the cameras 201 and 202 as illustrated on the right in FIG. 8, for example.”) a processor (Refer to para [132]; “FIG. 3C is a block diagram illustrating a configuration of the computer 20. The computer 20 includes an input interface (IF) 21, the arithmetic circuit 22, a memory 24, a control circuit 25, an output interface (IF) 23, and a display 26. The arithmetic circuit 22 may be an image processing circuit, for example, a digital signal processor (DSP). The control circuit 25 may be an integrated circuit, for example, a central processing unit (CPU) or a microcomputer.”).

Watanabe does not expressly disclose “… turning off the cellphone when a current face is not identified specifically.”

Barlow teaches “infrared sensing proximity detectors.” More specifically a processor “proximity detector may be configured to detect the temperature, relative size, relative position and relative distance of an object from the sensor” (at para [034]) capable to turn on the cellphone only when the current face is not identified as the ineligible object (Refer to para [045]; “A first distance from the sensor d.sub.on is a "turn on" threshold, corresponding to the first threshold distance 185. The range finding proximity detector may be configured to turn on a controlled device when the voltage rises above a first voltage v.sub.on, corresponding to the sensor voltage when a person moves closer than d.sub.on to the sensor. Conversely, when the person moves beyond a second distance d.sub.off from the presence sensor, corresponding to the second threshold distance 195, the range finding proximity detector 100 (FIG. 1) may be configured to turn off the controlled device by detecting when the presence sensor output voltage falls below v.sub.off(a).”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watanabe and Barlow as rejected above.

The suggestion/motivation for combining the teachings of Watanabe and Barlow could have been in order to provide enhancements for computer devices. “For example, if the controlled device is a light, the detected distance of a person may change the intensity of light continuously, or through a series of stepped intensities. Another example is detecting the distance of a person away from an audio source, so the volume level of the audio source is adjusted based on the distance of the person from the audio source, or the intensity of a lighted sign or billboard is brighter when a person is farther away from the sign, with the lighted sign turning off when the person moves far enough away. In general, the distances where detection of a person triggers the controlled device to be turned off and turned on may be configured by determining the presence sensor output voltages corresponding to the distances of a person from the presence sensor. These voltages may vary depending upon the ambient temperature within the presence sensor detection area.” (at para [046 and 047], Barlow).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Watanabe and Barlow in order to obtain the specified claimed elements of Claim 14. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Claims 2, 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20160358332 A1) in combination with Lee et al. (US 20160342828 A1) above, and further in view of Kim (US 20150124125 A1).

Regarding Claim 2: Watanabe and Lee in combination disclose all the claimed elements as rejected above. Watanabe and Lee in combination do not expressly disclose a cellphone and the first camera is a front camera of a cellphone.

Kim teaches an auxiliary filtering device is adapted to a cellphone, and the first camera is a front camera of the cellphone (Refer to para [026 and para [048]); “a mobile terminal, including acquiring a first image and a second image by a first camera and a second camera, respectively, in a dual capturing mode… para [048]; “Mobile terminals described herein may include cellular phones, smart phones, laptop computers, digital broadcasting terminals, personal digital assistants (PDAs), portable multimedia players (PMPs), navigators, slate PCs, tablet PCs, ultra books, and the like.”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watanabe and Lee by enhancing the device such that “a mobile terminal having a plurality of cameras simultaneously operates in a dual capturing mode…” as taught by Kim.

The suggestion/motivation for combining the teachings of Watanabe, Lee and Kim would have been in order to “continuously track a user-selected specific object, and a user's face may be placed in an appropriate size within the floating window.” (at para [215], Kim).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Watanabe, Lee and Kim in order to obtain the specified claimed elements of Claim 2. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 3: Kim teaches a number of pixels of the second camera is smaller than that of the first camera (Refer to para [118]; “Referring to FIG. 2B, the rear surface of the terminal body is further shown having a camera 121a. The camera 121a faces a direction which is substantially opposite to a direction faced by the camera 121b (see FIG. 2A). Also, the camera 121a may be a camera having different pixels from those of the camera 121b.”).

Regarding Claim 4: Kim teaches the processor is further configured to perform identity recognition through face recognition according to the first images (Refer to para [143]; “While the first camera 151a acquires the first image 151a, the controller 180 may detect a specific object included in the first image 151a (S130). For example, the controller 180 may be set to detect a face of a person included in the first image 151a. Here, a frame (for example, a rectangular or circular dotted line) which surrounds (selects) the face may be output on the detected person's face. When the controller 180 fails to detect the face of the person included in the first image 151a, the person's face may be selected by the user. (a) of FIG. 7 illustrates that the controller 180 has detected faces of a plurality of persons included in the first image 151a.”).

Regarding Claim 9: Watanabe and Lee in combination disclose all the claimed elements as rejected above. Watanabe and Lee in combination do not expressly disclose a cellphone and the first camera is a front camera of a cellphone.

Kim teaches an auxiliary filtering device is adapted to a cellphone, and the first camera is a front camera of the cellphone (Refer to para [026 and also at para [048]); “a mobile terminal, including acquiring a first image and a second image by a first camera and a second camera, respectively, in a dual capturing mode…”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Watanabe and Lee by enhancing the device such that “a mobile terminal having a plurality of cameras simultaneously operates in a dual capturing mode…” as taught by Kim.

The suggestion/motivation for combining the teachings of Watanabe, Lee and Kim would have been in order to “continuously track a user-selected specific object, and a user's face may be placed in an appropriate size within the floating window.” (at para [215], Kim).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Watanabe, Lee and Kim in order to obtain the specified claimed elements of Claim 9. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 10: Watanabe discloses the processor is further configured to perform identity recognition through face recognition according to the first image (Refer to para [149]; “The arithmetic circuit 22 performs a known face recognition process on a video image obtained by the image sensor 7 and extracts a region for a specific portion (e.g., forehead portion) of the face (step S101)…”).
Allowable Subject Matter
Claims 5-7. 11-13, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20100070523 A1
US 20180144746 A1
US 20200064905 A1
US 20080181506 A1
US 20150235631 A1
US 20190362149 A1
Du discloses (US 10129455 B2) “a first possible implementation manner of the first aspect, the corresponding areas are areas corresponding to positions of focus windows when the first image and the second image are collected, an area in the first image is a first area, an area in the second image is a second area, and determining whether confidence of the M pieces of first depth information is greater than a threshold includes determining whether a quantity of first feature points in the first area is greater than or equal to a first threshold or determining whether a quantity of second feature points in the second area is greater than or equal to a second threshold, and determining that the confidence of the M pieces of first depth information is less than or equal to the threshold when the quantity of first feature points is less than the first threshold and/or the quantity of second feature points is less than the second threshold.”
Shahmohammadi (US 10564717 B1) discloses “FIGS. 3 and 4 show exemplary interactive systems for facilitating user interaction according to some embodiments. As will be described in greater detail below, these interactive systems may include one or more electronic devices (e.g., a head-mounted-display device, a smart watch, a smart phone, etc.) that are worn by and/or interacted with by a user. In at least one embodiment, electronic devices of the interactive systems may include electrodes that abut body portions of the user to conduct biopotential signals generated by the user's body. Such biopotential signals may be utilized by the interactive systems to detect physical facial movements (e.g., changes in gaze direction, facial gestures, facial expressions, etc.) made by the user based on characteristics (e.g., temporal characteristics, signal magnitude, signal phase shift, etc.) of the biopotential signals generated by the user's body.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665